           Case 1:15-cv-09003-LTS-SN Document 266 Filed 11/19/18 Page 1 of 1




WILLKIE FARR & GALLAGhER LIP                                                                            P   NDLL   S   SON




BY ECF

November 16, 2018

Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: Centauro Liquid Opportunities Master fund, LI?.                 V.   Bazzoni, et at, 15-cv-09003-LTS-SN

Dear Judge Swain:

        I write to respectfully request that the Court permit me to withdraw as counsel for the plaintiff,
Centauro in the above-captioned case. I have recently left my prior law firm and joined the partnership
at Willkie Farr & Gallagher LLP. The case will continue to be handled by the attorneys at Boies
Schiller flexner LLP.

       I am happy to answer any additional questions the Court may have.



                                                              Respectfully



                                                              Randall W. J

cc: All Counsel




                s \oi   X si   c   o   Ho s   C   Ps is   I   ON C N   F   ki   s   P1   S   S   L SN   P.)   ii
